Citation Nr: 1122966	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-00 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for a left arm disorder.  

5.  Entitlement to service connection for a respiratory disorder.  

6.  Entitlement to service connection for a right knee disorder.  

7.  Entitlement to service connection for a left knee disability.  

8.  Entitlement to service connection for a cervical spine disorder.  

9.  Entitlement to service connection a lumbar spine disorder.  

10.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI).  

11.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served a period of active duty for training (ACDUTRA) from July 2005 to November 2005, and on active duty from March 2006 to June 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

After review of the record, the Board finds that further development is necessary prior to merits adjudication.  While the Veteran was provided with notification of the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), the notice was returned as not deliverable.  While several subsequent duty to assist letters were furnished to the Veteran, it does not appear that these have met all the provisions of the VCAA, specifically with regard to what evidence VA would seek to provide and degree of disability and effective date criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, although the Veteran was scheduled for a VA examination in connection with his claim for benefits, it does not appear that the notification letters regarding the scheduling of the examinations were sent to the Veteran's last known address, which was received by VA in August 2008.  

In addition, in August 2008, the Veteran indicated that he had performed additional ACDUTRA at which time he had received medical treatment.  Attempts to obtain records of this treatment from the Oregon National Guard have not yet been successful.  In May 2009, it was indicated that these records had been forwarded in connection with the Veteran's mobilization in Ft. Stewart, Georgia.  In correspondence received from the Veteran's representative in June 2010, it was indicated that the Veteran was currently on active duty.  Verification of this period of service has not been attempted, and medical records from this period of active duty have not been obtained.  

Finally, regarding the Veteran's claim for service connection for PTSD, the statement of the case furnished in November 2009 did not include the most recent changes in regulations governing service connection for PTSD that became effective in July 2010, and the Veteran's claim has not been adjudicated under these liberalizing changes.  Where the law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. 
§ 3.159 (2010).

2.  The RO/AMC should contact the National Personnel Records Center (NPRC) and the Oregon National Guard to request verification of all the Veteran's periods of service, including active duty and ACDUTRA, and all available service treatment records (STRs).  

3.  The RO/AMC should arrange for the Veteran to undergo general medical and such specialized examinations as may be necessary to ascertain the current nature and extent of his numerous claimed disabilities.  The examiners should be requested to render opinions regarding whether it is at least as likely as not (probability 50 percent of more) that any of the claimed disabilities are related to service.  The appropriate documents in the claims folder should be made available for review in connection with this examination.  The examiners should provide complete rationale for all conclusions reached.  

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal, including the issue of service connection for PTSD pursuant to regulatory changes effective in July 2010.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

